Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 10, line 1, “illustrated” should be changed to -- illustrates --.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 8 recites that the first wall is configured to allow blade penetration therethrough while absorbing at least 45% of the kinetic energy of the detached blade. There is not antecedent basis in the specification for the underlined term.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-20 have been renumbered as claims 12-19, respectively.

s 1-8, 10, and 14-19 are objected to because of the following informalities:  Appropriate correction is required.
In claim 1, line 3, “blade” should be deleted.
In claim 1, the last line, “fan” should be deleted.
In claim 3, line 1, -- annular -- should be inserted before “wall”.
In claims 7 and 8, line 1, -- annular -- should be inserted before “wall”.
In claim 10, line 1, “encounters” should be changed to -- encountering --.
In claim 10, line 2, -- annular -- should be inserted before “wall”.
In claim 14, line 9, -- annular -- should be inserted before “wall”.
In claims 18 and 19, line 1, -- annular -- should be inserted before “wall”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications had possession of the claimed invention.
Claim 1 recites that the first annular wall is configured to allow blade penetration therethrough while absorbing at least 30% of the kinetic energy. Claim 7 recites that the first annular wall is configured to allow blade penetration therethrough while absorbing at least 40% of the kinetic energy. Claim 8 recites that the first annular wall is configured to allow blade penetration therethrough while absorbing at least 45% of the kinetic energy. Claim 9 recites the first annular wall absorbing at least 30% of the kinetic energy of the detached blade while allowing penetration of the detached blade. Claim 12 recites the first annular wall absorbs at least 40% of the kinetic energy of the detached blade while allowing penetration of the detached blade. Claim 13 recites the first annular wall absorbs at least 50% of the kinetic energy of the detached blade while allowing penetration of the detached blade. Claim 14 recites the first annular wall being configured to allow blade penetration therethrough while absorbing at least 30% of the kinetic energy in the event of detachment of one of said blades at a redline + 1% RPM condition. Claim 18 recites that the first annular wall is configured to allow blade penetration therethrough while absorbing at least 40% of the kinetic energy. Claim 19 recites that the first annular wall is configured to allow blade penetration therethrough while absorbing at least 40% of the kinetic energy. 
The first annular wall being configured to allow blade penetration therethrough while absorbing the above recited amounts of the kinetic energy depends on numerous factors, such as the exact material composition of the first annular wall, the material strength of the first annular wall, the density of the first annular wall, the thickness of the first annular wall, the exact material composition of any skins or adhesive forming the first annular wall, the material had possession of the claimed invention.
Claim 1 recites the second annular wall configured to cooperate with the first annular wall for containing the detachment of the fan blade. Claims 2-3 recite the second annular wall includes at least one layer of fabric, is configured to stretch radially outwardly and absorb a remaining kinetic energy of the detached blade, and the second wall is a fabric wrap having a plurality of superposed layers of fabric in a polymer matrix. Claim 6 recites that the second annular wall is configured to form a pocket once stretched radially outwardly, said pocket being designed for trapping the detached blade. Claim 10 recites the second wall stretching radially outwardly in response to a push from the detached blade. Claim 11 recites the stretching radially outwardly includes forming a pocket, the detached blade becoming trapped within the pocket. Claim 14 recites the second annular wall containing the detachment of the fan blade. Claim 15 recites the second annular wall includes at least one layer of fabric, and is stretchable radially outwardly to absorb a remaining kinetic energy of the fan blade as it stretches outwardly. Claim 16 recites the second annular wall is configured to form a pocket once stretched fully radially outwardly, the pocket being designed for trapping the detached blade until maintenance can be performed.
had possession of the claimed invention.

Claims 1-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-19 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors 

Wands factors
A. The state of the prior art. The art of record does not disclose the exact material composition of the first annular wall, the material strength of the first annular wall, the density of the first annular wall, the thickness of the first annular wall, the exact material composition of any skins or adhesive forming the first annular wall, the material strength of any skins or adhesive forming the first annular wall, the density of any skins or adhesive forming the first annular wall, and the thickness of any skins or adhesive forming the first annular wall, for example, in order for the first annular wall being configured to allow blade penetration therethrough while absorbing the recited amounts of the kinetic energy in claims 1, 7-9, 12-14, and 18-19. The art of record does not disclose the exact material composition of the second annular wall, the material strength of the second annular wall, the density of the second  annular wall, the thickness of the second annular wall, the exact material composition of any matrix forming the second annular wall, the material strength of any matrix forming the second annular wall, the density of any matrix forming the second annular wall, and the thickness of any matrix forming the second annular wall, in order for the second annular wall being configured to cooperate with the first annular wall for containing the detachment of the fan blade, and stretching as recited in claims 1-3, 6, 10-11, and 14-16.
B. The amount of direction provided by inventor. The specification does not provide any direction for the characteristics of the first and second annular walls as mentioned in item A above. 
C. The existence of working examples. The specification does not provide any specific working examples of the characteristics of the first and second annular walls as mentioned in item A above. 
D. The quantity of experimentation. The amount of experimentation to arrive at the  characteristics of the first annular wall as mentioned in item A above in order to absorb the recited amounts of the kinetic energy in claims 1, 7-9, 12-14, and 18-19, and to arrive at the  characteristics of the second annular wall as mentioned in item A above in order for the second annular wall being configured to cooperate with the first annular wall for containing the detachment of the fan blade, and stretching as recited in claims 1-3, 6, 10-11, and 14-16, would be enormous.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-19 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 4-5, “at least 30% of the kinetic energy” is unclear as to which element has the kinetic energy.
In claim 5, line 1, “the skins” and “sheet-like” lack antecedent basis.
In claim 11, lines 1-2, “said stretching radially outwardly” lacks antecedent basis.
In claim 14, line 4, “the engine” is unclear if this refers to the turbofan engine or the core engine.
In claim 14, line 11, “at least 30% of the kinetic energy” is unclear as to which element has the kinetic energy.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. Claim 17 recites the second annular wall 36 is a fabric wrap “consisting of” a plurality of layers of carbon fiber fabric. The term “consisting of” is closed claim language, which precludes the fabric wrap from containing any elements other than the plurality of layers of carbon fiber fabric. However, a matrix or polymer matrix is required for the integrity of the fabric wrap to bond the plurality of layers of carbon fiber fabric together. The omitted elements are thus a matrix or a polymer matrix. Note the specification, paragraph 18, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-9, and 12-13, as far as the disclosure is enabling, and as far as claims 1, 4, 7, and 8 are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xie 8,061,966.
Xie discloses a fan case 16 for use around a rotary fan 12 of a turbofan engine 10 substantially as claimed, the rotary fan including a plurality of circumferentially interspaced blades 18 protruding radially outward from a rotor 20 of the rotary fan, the fan blade case including a first annular wall 37 configured to allow blade penetration therethrough while absorbing up to about 25% of the kinetic energy in the event of detachment of one of said blades, and a second annular wall 44 surrounding the first annular wall, the second annular wall configured to cooperate with the first annular wall for containing the detachment of the fan blade (claim 1).	
The first wall includes at least one layer of honeycomb material 37 sandwiched between sheets 33 of a material (claim 4).
Xie also discloses a method of operating the turbofan engine substantially as claimed, comprising: the rotor rotating the fan of the turbofan engine at a takeoff RPM regime (which is 

However, Xie does not disclose the first annular wall absorbing at least 30% of the kinetic energy in the event of detachment of one of said blades (claim 1), does not disclose the first wall absorbing at least 40% of the kinetic energy of the detached blade (claim 7), does not disclose the first wall absorbing at least 45% of the kinetic energy of the detached blade (claim 8), does not disclose that the first annular wall absorbs at least 40% of the kinetic energy of the detached blade (claim 12), and does not disclose that the first annular wall absorbs at least 50% of the kinetic energy of the detached blade (claim 13).

Xie at column 2, lines 7-11, column 3, lines 60-65, and column 5, lines 31-47 discusses a need for containment casings having integrated abradable systems that can provide improved impact resistance without previously described time, labor, weight and cost issues, yet still be easily repairable should damage occur, radial strength that allows for the absorption and dissipation of impact energy generated by a released fan blade, as well as the alteration of the released blade’s flight trajectory, and requiring significantly fewer layup, bonding, cure, and machining cycles than conventional fan casings due to the integrated nature and construction of the abradable system while better absorbing impact energy, yet still being lightweight. Xie 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the first annular wall such that it absorbs a desired amount of kinetic energy in the event of detachment of one of said blades, such as at least 30% of the kinetic energy, at least 40% of the kinetic energy of the detached blade, at least 45% of the kinetic energy of the detached blade, and at least 50% of the kinetic energy of the detached blade, for the purpose of optimizing the time, labor, weight and cost issues, requiring significantly fewer layup, bonding, cure, and machining cycles, and reducing weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 2-3, 6, and 10-11, as far as the disclosure is enabling, and as far as claims 2-3, 6, and 11 are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xie 8,061,966 as applied to claims 1, 4, and 9 above, and further in view of Wojtyczka 6,652,222.
The modified fan case and method of operating the turbofan engine of Xie show all of the claimed subject matter, including the second annular wall including at least one layer of fabric (claim 2), the second wall being a fabric wrap having a plurality of superposed layers of fabric in a resin matrix (claim 3), but does not show that the second annular wall is configured to stretch radially outwardly and absorb a remaining kinetic energy of the detached blade (claim 2), does not show that the matrix is a polymer matrix (claim 3), does not show that the second annular 

Wojtyczka shows a gas turbine engine having a fan case 3 with an annular wall 23 including at least one layer of fabric, the second annular wall configured to stretch radially outwardly and absorb a remaining kinetic energy of a detached blade 1, the second wall being commercially available Kevlar which includes a polymer matrix, the annular wall configured to form a pocket once stretched radially outwardly, the pocket being designed for trapping the detached blade, whereby upon the detached blade encountering the annular wall, the annular wall stretching radially outwardly in response to a push from the detached blade and absorbing remaining kinetic energy of the detached blade, the stretching radially outwardly including forming the pocket, the detached blade becoming trapped within the pocket, for the purpose of providing for a durable annular wall that allows for the detached fan blade to be contained.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified fan case and method of operating the turbofan engine of Xie such that that the second annular wall is configured to stretch radially outwardly and absorb a remaining kinetic energy of the detached blade, such that  .

Claim 5, as far as the disclosure is enabling, and as far as claim 5 is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Xie 8,061,966 as applied to claim 1 above, and further in view of Mitchell 5,437,538.
The modified fan case of Xie shows all of the claimed subject matter except for the skins of sheet-like material are sheet metal layers.

Mitchell shows a gas turbine engine 10 having a containment system with a honeycomb structure 38 sandwiched between sheet metal layers 26, 39, as a material suitable for preventing direct contact between the honeycomb and a second annular wall in the form of a woven fabric structure 40. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified fan case of Xie such . 

Claims 14 and 18-19, as far as the disclosure is enabling, and as far they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xie 8,061,966 in view of Industry Regulations.
Xie discloses a turbofan engine 10 substantially as claimed, comprising in serial flow communication a fan 12 through which ambient air is propelled, a core engine 14 including a compressor section 22, a combustor 24, and a turbine section 26, an annular bypass path (between the outer periphery of core engine 14 and the inner periphery of nacelle 16) in parallel with, and surrounding, the core engine, and a nacelle 16 housing the engine, the nacelle having an inner wall 19 delimiting the bypass path, an outer wall, and a cavity defined radially between the inner wall and the outer wall, the nacelle further comprising a fan case (the portion of 16 disposed around the fan), the fan having a plurality of circumferentially interspaced blades 12 protruding radially from a rotor 20, the fan case including a first annular wall 37 forming part of the inner wall around the fan, the first wall having at least one layer of honeycomb material sandwiched between sheet-like material layers 33 and being configured to allow blade penetration therethrough while absorbing about 25% of the kinetic energy in the event of detachment of one of said blades, and a second annular wall 44 surrounding the first annular wall, the second annular wall configured to cooperate with the first annular wall for containing the detachment of the fan blade (claim 14).



Xie at column 2, lines 7-11, column 3, lines 60-65, and column 5, lines 31-47 discusses a need for containment casings having integrated abradable systems that can provide improved impact resistance without previously described time, labor, weight and cost issues, yet still be easily repairable should damage occur, radial strength that allows for the absorption and dissipation of impact energy generated by a released fan blade, as well as the alteration of the released blade’s flight trajectory, and requiring significantly fewer layup, bonding, cure, and machining cycles than conventional fan casings due to the integrated nature and construction of the abradable system while better absorbing impact energy, yet still being lightweight. Xie establishes that the amount of energy that the first annular wall absorbs is a result-effective variable.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the first annular wall of Xie such that it absorbs a desired amount of kinetic energy in the event of detachment of one of said blades, such as at least 30% of the kinetic energy, at least 40% of the kinetic energy of the detached blade, and at least 50% of the kinetic energy of the detached blade, for the purpose of optimizing the time, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

The modified turbofan engine of Xie shows all of the claimed subject matter except the absorbing occurring at a redline + 1% RPM condition, wherein the detached blade includes at least 80% by weight of the blade prior to detachment.

Industry Regulations for gas turbine engines (note Applicant’s specification, paragraph 20) require “in major jurisdictions required the fan case to resist fan blade detachment at redline +1% RPM. Redline RPM refers to the maximum permissible RPM for the engine, such as could occur, for instance, in heavy takeoff conditions. When a blade detaches, a portion of the blade may remain attached to the hub. American regulations require the fan case to contain fan blade detachment of at least 80% of the blade by weight. Other jurisdictions may require the fan case to contain a fan blade detachment of more than 80% of the blade by weight.”

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbofan of Xie such that the absorbing occurring at a redline + 1% RPM condition, wherein the detached blade includes at least 80% by weight of the blade prior to detachment, as required by Industry Regulations for gas turbine engines.

Claims 15-16, as far as the disclosure is enabling, and as far they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xie 8,061,966 and Industry Regulations as applied to claim 14 above, and further in view of Wojtyczka 6,652,222.
The modified turbofan engine of Xie shows all of the claimed subject matter with the  
second annular wall including at least one layer of fabric (claim 15), but does not show that the second annular wall is stretchable radially outwardly to absorb a remaining kinetic energy of the fan blade as it stretches outwardly (claim 15), and does not show that the second annular wall is configured to form a pocket once stretched fully radially outwardly, said pocket being designed for trapping the detached blade until maintenance can be performed (claim 16).

Wojtyczka shows a gas turbine engine having a fan case 3 with an annular wall 23 including at least one layer of fabric, the second annular wall configured to stretch radially outwardly and absorb a remaining kinetic energy of a detached blade 1, the annular wall configured to form a pocket once stretched radially outwardly, the pocket being designed for trapping the detached blade until maintenance can be performed, for the purpose of providing for a durable annular wall that allows for the detached fan blade to be contained.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified turbofan engine fan of Xie such that the second annular wall is stretchable radially outwardly to absorb a remaining kinetic energy of the fan blade as it stretches outwardly, and such that the second annular wall is configured to form a pocket once stretched fully radially outwardly, said pocket being designed 

Examiner’s Note
Claim 17 is not rejected based on prior art, as it is not possible to have plural layers of  carbon fiber fabric for the second wall, without any matrix or polymer matrix.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivakitch is cited to show a turbofan engine with a fan case having a honeycomb layer with an abradable layer on the interior.
Premont is cited to show a turbofan engine with a Kevlar annular wall which stretches and forms a blade trapping pocket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745